Exhibit 10.5

 



REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of February 14,
2020 by and among Atlas Technical Consultants, Inc., a Delaware corporation
(f/k/a Boxwood Merger Corp., a Delaware corporation) (the “Company”), Atlas
Technical Consultants Holdings LP, a Delaware limited partnership (“Atlas
Holdings”), and any person or entity who hereafter becomes a party to this
Agreement pursuant to Section 5.2 of this Agreement (together with Atlas
Holdings, each a “Holder” and, collectively, the “Holders”).

 

RECITALS

 

WHEREAS, this Agreement is made and entered into in connection with the closing
of the transactions (the “Transactions”) contemplated by that certain Unit
Purchase Agreement, dated as of August 12, 2019 (as amended, the “Purchase
Agreement”), by and among the Company, Atlas Intermediate Holdings LLC, a
Delaware limited liability company (“Atlas Operating”), and Atlas Holdings;

 

WHEREAS, prior to the closing of the Transactions, Atlas Holdings owned
beneficially and of record all of the issued and outstanding limited liability
company interests of Atlas Operating (the “Common Units”);

 

WHEREAS, pursuant to the Purchase Agreement, the Company purchased from Atlas
Holdings the Purchased Units (as defined below), in exchange for cash and the
issuance by the Company to Atlas Holdings of shares of the Company’s Class B
Common Stock (as defined below);

 

WHEREAS, in connection with the closing of the Transactions, the Company, Atlas
Operating and Atlas Holdings entered into that certain amended and restated
limited liability company agreement of Atlas Operating (such agreement, as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “LLC Agreement”);

 

WHEREAS, in connection with the closing of the Transactions, Atlas Operating has
provided the holders of Class B Common Stock with a redemption right pursuant to
which such holders may redeem their Class B Common Stock along with a
proportionate number of Common Units for shares of Class A Common Stock (as
defined below) on the terms set forth in the LLC Agreement; and

 

WHEREAS, pursuant to the Purchase Agreement, the Company agreed to register for
resale under the Securities Act the shares of Class A Common Stock that may be
issued to the Holders and their permitted transferees pursuant to the LLC
Agreement;

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Article I.
DEFINITIONS

 

Section 1.1 Definitions. The terms defined in this Article I shall, for all
purposes of this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (a) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (b) would not be
required to be made at such time if the Registration Statement were not being
filed, and (c) the Company has a bona fide business purpose for not making such
information public.

 

“Agreement” shall have the meaning given in the Preamble.

 

“Blackout Period” shall have the meaning given in Section 3.4(b).

 

“Business Day” shall mean any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized to close.

 

“Class A Common Stock” shall mean the Class A common stock, par value $0.0001
per share, of the Company.

 

“Class B Common Stock” shall mean the Class B common stock, par value $0.0001
per share, of the Company.

 

“Closing Date” shall have the meaning given in the Purchase Agreement.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Units” shall have the meaning given in the Preamble.

 

“Company” shall have the meaning given in the Preamble.

 

“Demanding Holder” shall have the meaning given in Section 2.2(a).

 



2

 

 

“Effectiveness Deadline” shall have the meaning given in Section 2.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-3” shall have the meaning given in Section 2.4.

 

“Founder Holders” shall mean “Holders” as defined in the Founder Registration
Rights Agreement.

 

“Founder Registrable Securities” shall mean “Registrable Securities” as defined
in the Founder Registration Rights Agreement.

 

“Founder Registration Rights Agreement” shall mean that certain Registration
Rights Agreement, dated as of November 15, 2018, by and between the Company,
Boxwood Merger Sponsor LLC, a Delaware limited liability company, and the other
parties thereto.

 

“GSO Holder Registrable Securities” shall mean “Registrable Securities” as
defined in the GSO Registration Rights Agreement.

 

“GSO Holders” shall mean “Holders” as defined in the GSO Registration Rights
Agreement.

 

“GSO Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of February 14, 2020, by and among the Company, GSO Capital
Opportunities Fund III LP and the other parties thereto.

 

“Holders” shall have the meaning given in the Preamble.

 

“Initial Shelf” shall have the meaning given in Section 2.1.

 

“LLC Agreement” shall have the meaning given in the Recitals.

 

“Maximum Number of Securities” shall have the meaning given in Section 2.2(b).

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

 

“Piggyback Registration” shall have the meaning given in Section 2.3.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Purchase Agreement” shall have the meaning given in the Recitals.

 

“Purchased Units” shall have the meaning given in the Purchase Agreement.

 



3

 

 

“Registrable Security” shall mean (a) any shares of Class A Common Stock issued
or issuable by the Company in connection with the redemption by Atlas Operating
of Common Units owned by any Holder in accordance with the terms of the LLC
Agreement, and (b) any other equity security of the Company issued or issuable
to any Holder with respect to any such share of Class A Common Stock or Class B
Common Stock by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or
reorganization; provided, however, that, as to any particular Registrable
Security, such securities shall cease to be Registrable Securities when: (i) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (ii) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (iii) such securities shall have ceased to be outstanding; or
(iv) such securities have been sold to, or through, a broker, dealer or
underwriter in a public distribution or other public securities transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

a)all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Class A Common Stock is then listed;

 

b)fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

c)printing, messenger, telephone and delivery expenses;

 

d)reasonable fees and disbursements of counsel for the Company;

 

e)reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration (including the expenses of any special audit and “comfort letters”
required by or incident to such performance); and

 

f)reasonable fees and expenses of one legal counsel selected by the Demanding
Holders in connection with an Underwritten Offering.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 



4

 

 

“Replacement S-3 Shelf” shall have the meaning given in Section 2.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Suspension Period” shall have the meaning given in Section 3.4(a).

 

“Transactions” shall have the meaning given in the Recitals.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Offering” shall mean an offering in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

 

Article II.
REGISTRATIONS

 

Section 2.1 Registration Statement. The Company shall, as soon as practicable
after the Closing Date, but in any event within 30 days after the Closing Date,
file a Registration Statement under the Securities Act to permit the public
resale of all the Registrable Securities held by the Holders from time to time
as permitted by Rule 415 under the Securities Act (or any successor or similar
provision adopted by the Commission then in effect) on the terms and conditions
specified in this Section 2.1 and shall use its reasonable best efforts to cause
such Registration Statement to be declared effective as soon as practicable
after the filing thereof, but in any event no later than the earlier of (a) 60
days (or 90 days if the Commission notifies the Company that it will “review”
the Registration Statement) after the Closing Date and (b) the tenth Business
Day after the date the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Deadline”). The Registration Statement filed with the Commission
pursuant to this Section 2.1 shall be on Form S-1 or such other form of
registration statement as is then available to effect a registration for resale
of such Registrable Securities, covering such Registrable Securities, and shall
contain a Prospectus in such form as to permit any Holder to sell such
Registrable Securities pursuant to Rule 415 under the Securities Act (or any
successor or similar provision adopted by the Commission then in effect) at any
time beginning on the effective date for such Registration Statement. If the
initial Registration Statement (the “Initial Shelf”) filed by the Company
pursuant to this Section 2.1 is on Form S-1, upon the Company becoming eligible
to register the Registrable Securities for resale by the Holders on Form S-3,
the Company shall use its reasonable best efforts to amend the Initial Shelf to
a Registration Statement on Form S-3 or file a Registration Statement on Form
S-3 in substitution of the Initial Shelf (the “Replacement S-3 Shelf”) and cause
the Replacement S-3 Shelf to be declared effective as soon as practicable
thereafter. A Registration Statement filed pursuant to this Section 2.1 shall
provide for the resale pursuant to any method or combination of methods legally
available to, and requested by, the Holders. The Company shall use its
reasonable best efforts to cause a Registration Statement filed pursuant to this
Section 2.1 to remain effective, and to be supplemented and amended to the
extent necessary to ensure that such Registration Statement is available or, if
not available, that another registration statement is available, for the resale
of all the Registrable Securities held by the Holders until all such Registrable
Securities have ceased to be Registrable Securities. If at any time a
Registration Statement filed pursuant to this Section 2.1 is not effective or is
not otherwise available for the resale of all the Registrable Securities held by
the Holders, the majority of the Holders, Atlas Technical Consultants SPV, LLC
(“ATC SPV”) or Arrow Environmental SPV, LLC (together with ATC SPV, “BCP”) may
demand registration under the Securities Act of all or part of their Registrable
Securities at any time and from time to time, and the Company shall use its
reasonable best efforts to file with the Commission following receipt
of any such demand one or more Registration Statements with respect to all such
Registrable Securities and to cause such Registration Statement to be declared
effective by the Commission as soon as practicable after the filing thereof. As
soon as practicable following the effective date of a Registration Statement
filed pursuant to this Section 2.1, but in any event within three Business Days
of such date, the Company shall notify the Holders of the effectiveness of such
Registration Statement. When effective, a Registration Statement filed pursuant
to this Section 2.1 (including any documents incorporated therein by reference)
will comply as to form in all material respects with all applicable requirements
of the Securities Act and the Exchange Act and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any Prospectus contained in such Registration Statement, in the
light of the circumstances under which such statement is made).

 



5

 

 

Section 2.2 Underwritten Offering.

 

(a) In the event that any Holder elects to dispose of Registrable Securities
under a Registration Statement pursuant to an Underwritten Offering of all or
part of such Registrable Securities that are registered by such Registration
Statement, then the Company shall, upon the written demand of BCP or its
designee (any such Holder, a “Demanding Holder”), enter into an underwriting
agreement in a form as is customary in Underwritten Offerings of equity
securities with the managing Underwriter or Underwriters selected by the
Demanding Holder in consultation with the Company, and shall take all such other
reasonable actions as are requested by the managing Underwriter or Underwriters
in order to expedite or facilitate the disposition of such Registrable
Securities. In addition, the Company shall give prompt written notice to each
other Holder regarding such proposed Underwritten Offering, and such notice
shall offer such Holders the opportunity to include in the Underwritten Offering
such number of Registrable Securities as each such Holder may request. Each such
Holder shall make such request in writing to the Company within five Business
Days after the receipt of any such notice from the Company, which request shall
specify the number of Registrable Securities intended to be disposed of by such
Holder. Each Holder proposing to distribute its Registrable Securities through
an Underwritten Offering pursuant to this Section 2.2 shall enter into an
underwriting agreement with the underwriters, which underwriting agreement shall
contain such representations, covenants, indemnities (subject to Article IV) and
other rights and obligations as are customary in underwritten offerings of
equity securities; provided, however, that no such Holder shall be required to
make any representations or warranties to or agreements with the Company or the
Underwriters other than representations, warranties or agreements regarding such
Holder’s authority to enter into such underwriting agreement and to sell, and
its ownership of, the securities being registered on its behalf, its intended
method of distribution and any other representation required by law.

 

(b) If the managing Underwriter or Underwriters in an Underwritten Offering, in
good faith, advises the Company and the Demanding Holder that the dollar amount
or number of Registrable Securities that the Demanding Holder desires to sell,
taken together with all other shares of Class A Common Stock or other equity
securities that the Company or any other Holder desires to sell and the shares
of Class A Common Stock, if any, as to which a Registration has been requested
pursuant to separate written contractual piggy-back registration rights held by
any other stockholders who desire to sell, exceeds the maximum dollar amount or
maximum number of equity securities that can be sold in the Underwritten
Offering without adversely affecting the proposed offering price, the timing,
the distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of such securities, as applicable, the
“Maximum Number of Securities”), then the Company shall include in such
Underwritten Offering, as follows:

 

(i) first, the Registrable Securities of the Demanding Holders pro rata based on
the respective number of Registrable Securities that each Demanding Holder has
requested be included in such Underwritten Offering and the aggregate number of
Registrable Securities that the Demanding Holders have requested be included in
such Underwritten Offering that can be sold without exceeding the Maximum Number
of Securities;

 

(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), pro rata to (A) Registrable Securities
of other Holders who have elected to participate in the Underwritten Offering
pursuant to Section 2.2(a), (B) GSO Holder Registrable Securities of GSO Holders
exercising their rights to register their GSO Holder Registrable Securities
pursuant to the GSO Registration Rights Agreement and (C) Founder Registrable
Securities of Founder Holders exercising their rights to register their Founder
Registrable Securities pursuant to the Founder Registration Rights Agreement,
which can be sold without exceeding the Maximum Number of Securities;

 

(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i) or clause (ii), to shares of Class A
Common Stock held by persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons, which collectively can be sold without exceeding the Maximum
Number of Securities; and

 

(iv) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i) , clause (ii), or clause (iii), shares of
Class A Common Stock or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities.

 

(c) A Demanding Holder shall have the right to withdraw all or any portion of
its Registrable Securities included in an Underwritten Offering pursuant to this
Section 2.2 for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters of its intention to withdraw from
such Underwritten Offering prior to the pricing of such Underwritten Offering
and such withdrawn amount shall no longer be considered an Underwritten
Offering. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with an Underwritten Offering prior to its withdrawal under this
Section 2.2(c).

 



6

 

 

Section 2.3 Piggyback Registration.

 

(a) If at any time the Company proposes to file a Registration Statement under
the Securities Act with respect to an Underwritten Offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
stockholders of the Company (or by the Company and by the stockholders of the
Company including, without limitation, pursuant to Section 2.2 hereof) on a form
that would permit registration of Registrable Securities, other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company, (iv) for a dividend
reinvestment plan or (v) on Form S-4, then the Company shall give written notice
of such proposed filing to all of the Holders of Registrable Securities as soon
as practicable but not less than ten days before the anticipated filing date of
such Registration Statement, which notice shall (A) describe the amount and type
of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five days after receipt
of such written notice (in the case of an “overnight” or “bought” offering, such
requests must be made by the Holders within three Business Days after the
delivery of any such notice by the Company) (such Registration a “Piggyback
Registration”); provided, however, that if the Company has been advised in
writing by the managing Underwriter(s) that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Class A Common Stock in the
Underwritten Offering, then (1) if no Registrable Securities can be included in
the Underwritten Offering in the opinion of the managing Underwriter(s), the
Company shall not be required to offer such opportunity to the Holders or (2) if
any Registrable Securities can be included in the Underwritten Offering in the
opinion of the managing Underwriter(s), then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.3(b). Subject to Section 2.3(b), the Company
shall, in good faith, cause such Registrable Securities to be included in such
Piggyback Registration and shall use its reasonable best efforts to cause the
managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Securities requested by the Holders pursuant to this
Section 2.3 to be included in a Piggyback Registration on the same terms and
conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof. If
no written request for inclusion from a Holder is received within the specified
time, each such Holder shall have no further right to participate in such
Underwritten Offering. All such Holders proposing to distribute their
Registrable Securities through an Underwritten Offering under this Section 2.3
shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Underwritten Offering by the Company.

 



7

 

 

(b) If the managing Underwriter or Underwriters in an Underwritten Offering that
is to be a Piggyback Registration, in good faith, advises the Company and the
Holders of Registrable Securities participating in the Piggyback Registration in
writing that the dollar amount or number of shares of Class A Common Stock that
the Company desires to sell, taken together with (i) the shares of Class A
Common Stock, if any, as to which Registration has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders of Registrable Securities hereunder, (ii) the Registrable Securities
as to which registration has been requested pursuant to Sections 2.2 and 2.3,
and (iii) the shares of Class A Common Stock, if any, as to which Registration
has been requested pursuant to separate written contractual piggy-back
registration rights of other stockholders of the Company, exceeds the Maximum
Number of Securities, then:

 

(i) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, shares of Class A Common Stock
or other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), pro rata to (1) the Registrable Securities of Holders exercising
their rights to register their Registrable Securities pursuant to Sections 2.2
and 2.3 hereof; (2) GSO Holder Registrable Securities of GSO Holders exercising
their rights to register their GSO Holder Registrable Securities pursuant to the
GSO Registration Rights Agreement; and (3) the Founder Registrable Securities of
Founder Holders exercising their rights to register their Founder Registrable
Securities pursuant to the Founder Registration Rights Agreement, which can be
sold without exceeding the Maximum Number of Securities, and (C) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), shares of Class A Common Stock, if any, as to
which Registration has been requested pursuant to written contractual piggy-back
registration rights of other stockholders of the Company, which can be sold
without exceeding the Maximum Number of Securities;

 

(ii) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, shares of Class A Common Stock or other equity
securities, if any, of such requesting persons or entities, other than the
Holders of Registrable Securities, which can be sold without exceeding the
Maximum Number of Securities; (B) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), pro rata to
(1) the Registrable Securities of Holders exercising their rights to register
their Registrable Securities pursuant to Sections 2.2 and 2.3 hereof; (2) GSO
Holder Registrable Securities of GSO Holders exercising their rights to register
their GSO Holder Registrable Securities pursuant to the GSO Registration Rights
Agreement; and (3) the Founder Registrable Securities of Founder Holders
exercising their rights to register their Founder Registrable Securities
pursuant to the Founder Registration Rights Agreement, which can be sold without
exceeding the Maximum Number of Securities; (C) third, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(A) and (B), shares of Class A Common Stock or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
shares of Class A Common Stock or other equity securities for the account of
other persons or entities that the Company is obligated to register pursuant to
separate written contractual arrangements with such persons or entities, which
can be sold without exceeding the Maximum Number of Securities.

 



8

 

 

(c) Any Holder of Registrable Securities shall have the right to withdraw from a
Piggyback Registration for any or no reason whatsoever upon written notification
to the Company and the Underwriter or Underwriters (if any) of its intention to
withdraw from such Piggyback Registration prior to the pricing of such
Underwritten Offering. The Company (whether on its own good faith determination
or as the result of a request for withdrawal by persons pursuant to separate
written contractual obligations) may withdraw a Registration Statement filed
with the Commission in connection with a Piggyback Registration at any time
prior to the effectiveness of such Registration Statement. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with the Piggyback Registration
prior to its withdrawal under this Section 2.3.

 

(d) For purposes of clarity, any Registration effected pursuant to Section 2.3
hereof shall not be counted as a Registration effected under Section 2.2 hereof.

 

Section 2.4 Registrations on Form S-3. The Holders of Registrable Securities may
at any time, and from time to time, request in writing that the Company,
pursuant to Rule 415 under the Securities Act (or any successor rule promulgated
thereafter by the Commission), register the resale of any or all of their
Registrable Securities on Form S-3 or similar short form registration statement
that may be available at such time (“Form S-3”); provided, however, that the
Company shall not be obligated to effect such request through an Underwritten
Offering. Within five days of the Company’s receipt of a written request from a
Holder or Holders of Registrable Securities for a Registration on Form S-3, the
Company shall promptly give written notice of the proposed Registration on Form
S-3 to all other Holders of Registrable Securities, and each Holder of
Registrable Securities who thereafter wishes to include all or a portion of such
Holder’s Registrable Securities in such Registration on Form S-3 shall so notify
the Company, in writing, within ten days after the receipt by the Holder of the
notice from the Company. As soon as practicable thereafter, but not more than 12
days after the Company’s initial receipt of such written request for a
Registration on Form S-3, the Company shall register all or such portion of such
Holder’s Registrable Securities as are specified in such written request,
together with all or such portion of Registrable Securities of any other Holder
or Holders joining in such request as are specified in the written notification
given by such Holder or Holders; provided, however, that the Company shall not
be obligated to effect any such Registration pursuant to Section 2.3 hereof if a
Form S-3 is not available for such offering.

 



9

 

 

Article III.
COMPANY PROCEDURES

 

Section 3.1 General Procedures. The Company shall use its reasonable best
efforts to effect the Registration of Registrable Securities in accordance with
the intended plan of distribution thereof, and pursuant thereto the Company
shall, as expeditiously as practicable:

 

(a) subject to Section 2.1, prepare and file with the Commission a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective pursuant to the terms of this Agreement until all of such Registrable
Securities have been disposed of (if earlier);

 

(b) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all of such Registrable Securities have been disposed of (if earlier) in
accordance with the intended plan of distribution set forth in such Registration
Statement or supplement to the Prospectus;

 

(c) prior to filing a Registration Statement or Prospectus, or any amendment or
supplement thereto, furnish without charge to the Underwriters, if any, and the
Holders of Registrable Securities included in such Registration, and to one
legal counsel selected by the Holders, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel selected by such Holders may request in order
to facilitate the disposition of the Registrable Securities owned by such
Holders;

 

(d) prior to any public offering of Registrable Securities, use its reasonable
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify or take any action to which it would be subject
to general service of process or taxation in any such jurisdiction where it is
not then otherwise so subject;

 



10

 

 

(e) use its commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange or automated quotation
system on which similar securities issued by the Company are then listed;

 

(f) provide a transfer agent and registrar for all such Registrable Securities
no later than the effective date of such Registration Statement;

 

(g) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

 

(h) at least five days prior to the filing of any Registration Statement or
Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;

 

(i) notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

(j) permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;

 

(k) obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Offering, in customary form
and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request;

 

(l) on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated as of such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as are customarily included in such opinions and negative
assurance letters;

 

(m) in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, on terms agreed to by the Company
with the managing Underwriter of such offering;

 



11

 

 

(n) make available to its security holders, as soon as reasonably practicable,
an earnings statement (which need not be audited) covering the period of at
least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the Registration Statement
which satisfies the provisions of Section 11(a) of the Securities Act and Rule
158 thereunder (or any successor rule promulgated thereafter by the Commission);

 

(o) if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $25,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
such Underwritten Offering; and

 

(p) otherwise, in good faith, take such customary actions necessary to effect
the registration of such Registrable Securities contemplated hereby.

 

Section 3.2 Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
and the Company that the Holders shall bear all incremental selling expenses
relating to the sale of Registrable Securities, such as Underwriters’
commissions and discounts, brokerage fees and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

 

Section 3.3 Requirements for Participation in Underwritten Offerings. No person
may participate in any Underwritten Offering for equity securities of the
Company hereunder unless such person (a) agrees to sell such person’s securities
on the basis provided in the underwriting agreement for such Underwritten
Offering and (b) completes and executes all customary questionnaires, powers of
attorney, indemnities, lock-up agreements, underwriting agreements and other
customary documents as may be reasonably required under the terms of such
underwriting agreement.

 

Section 3.4 Suspension of Sales; Adverse Disclosure.

 

(a) Upon receipt of written notice from the Company that a Registration
Statement or Prospectus contains a Misstatement, each of the Holders shall
forthwith discontinue disposition of Registrable Securities until it has
received copies of a supplemented or amended Prospectus correcting the
Misstatement (it being understood that the Company hereby covenants to prepare
and file such supplement or amendment as soon as practicable after the time of
such notice), or until it is advised in writing by the Company that the use of
the Prospectus may be resumed (any such period, a “Suspension Period”).

 

(b) If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration (including in connection with an
Underwritten Offering) at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, then the Company may, upon giving prompt written notice to
the Holders, delay the filing or initial effectiveness of, or suspend use of,
such Registration Statement (including in connection with an Underwritten
Offering) for the shortest period of time, but in no event more than 30 days,
determined in good faith by the Company to be necessary for such purpose (any
such period, a “Blackout Period”). In the event the Company exercises its rights
under the preceding sentence, the Holders agree to suspend, immediately upon
their receipt of the notice referred to above, their use of the Prospectus
relating to any Registration in connection with any sale or offer to sell
Registrable Securities.

 



12

 

 

(c) The Company shall immediately notify the Holders of the expiration of any
period during which it exercised its rights under this Section 3.4.
Notwithstanding anything to the contrary in this Section 3.4, in no event shall
any Suspension Period or any Blackout Period continue for more than 90 days in
the aggregate during any 365-day period.

 

Section 3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to:

 

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144, at all times from and after the
Closing Date until there are no Registrable Securities outstanding;

 

(b) file timely (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act and to
promptly furnish the Holders with true and complete copies of all such filings
(the delivery of which will be satisfied by the Company’s filing of such reports
on the Commission’s EDGAR system); and

 

(c) The Company further covenants that it shall take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable such Holder to sell shares of Class A Common Stock held by such Holder
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act (or any
successor rule promulgated thereafter by the Commission), including providing
any legal opinions. Upon the request of any Holder, the Company shall deliver to
such Holder a written certification of a duly authorized officer as to whether
it has complied with such requirements.

 

Section 3.6 Removal of Legend. In connection with a sale of Registrable
Securities by a Holder in reliance on Rule 144, the Holder or its broker shall
deliver to the transfer agent and the Company a broker representation letter
providing to the transfer agent and the Company any information the Company
deems necessary to determine that the sale of the Registrable Securities is made
in compliance with Rule 144. Upon receipt of such representation letter, the
Company shall promptly direct its transfer agent to remove the notation of a
restrictive legend in the Holder’s certificate or the book entry account
maintained by the transfer agent, and the Company shall bear all costs
associated therewith. At such time as the Registrable Securities have been sold
pursuant to an effective registration statement under the Securities Act, if the
book entry account or certificate for such Registrable Securities still bears
any notation of restrictive legend, the Company agrees, upon request of the
Holder or permitted assignee, to take all steps necessary to promptly effect the
removal of any restrictive legend from the Registrable Securities, and the
Company shall bear all costs associated therewith, regardless of whether the
request is made in connection with a sale or otherwise, so long as the Holder or
its permitted assigns provide to the Company any information the Company deems
reasonably necessary to determine that the legend is no longer required under
the Securities Act or applicable state laws.

 



13

 

 

Article IV.
INDEMNIFICATION AND CONTRIBUTION

 

Section 4.1 Indemnification.

 

(a) The Company agrees to indemnify, to the extent permitted by law, each Holder
of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

 

(b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.

 

(c) Any person entitled to indemnification herein shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 



14

 

 

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

(e) If the indemnification provided under this Section 4.1 from the indemnifying
party is unavailable or insufficient to hold harmless an indemnified party in
respect of any losses, claims, damages, liabilities and expenses referred to
herein, then the indemnifying party, in lieu of indemnifying the indemnified
party, shall contribute to the amount paid or payable by the indemnified party
as a result of such losses, claims, damages, liabilities and expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, was made
by, or relates to information supplied by, such indemnifying party or
indemnified party, and the indemnifying party’s and indemnified party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action; provided, however, that the liability of any Holder under this
Section 4.1(e) shall be limited to the amount of the net proceeds received by
such Holder in such offering giving rise to such liability. The amount paid or
payable by a party as a result of the losses or other liabilities referred to
above shall be deemed to include, subject to the limitations set forth in
Section 4.1(a), Section 4.1(b) and Section 4.1(c) above, any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 4.1(e) were
determined by pro rata allocation or by any other method of allocation, which
does not take account of the equitable considerations referred to in this
Section 4.1(e). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 4.1(e) from any person who was not guilty
of such fraudulent misrepresentation.

 



15

 

 

Article V.
MISCELLANEOUS

 

Section 5.1 Notices. All notices, demands, requests, instructions, claims,
consents, waivers and other communications to be given or delivered under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered (or, if delivery is
refused, upon presentment), received by fax or email (with hard copy to follow)
prior to 5:00 p.m. Central Time on a Business Day or delivery by reputable
overnight express courier (charges prepaid) or (b) three days following mailing
by certified or registered mail, postage prepaid and return receipt requested.
Unless another address is specified in writing, notices, demands and
communications to Atlas Holdings, a Holder or the Company shall be sent to the
addresses indicated below:

 

Notices to Atlas Holdings or a Holder:

 

Atlas Technical Consultants Holding LP

c/o Bernhard Capital Partners

400 Convention St., Suite 1010

Baton Rouge, Louisiana 70802

Attention: Mark Spender

Christopher Dillon

Lucie Kantrow

Fax: (225) 454-6957

Email: mark@bernhardcapital.com

chris@bernhardcapital.com

lucie@bernhardcapital.com

 

with copies to (which shall not constitute notice):

 

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention: William J. Benitez, P.C.

    Julian J. Seiguer, P.C.
Fax: (713) 836-3601
Email: william.benitez@kirkland.com

    julian.seiguer@kirkland.com

Notices to the Company

 

 

Atlas Technical Consultants, Inc.

13215 Bee Cave Parkway

Bldg. B, Suite 230

Austin, Texas 78738

Attention: L. Joseph Boyer

Email: joe.boyer@atlastechnical.us

with a copy to (which shall not constitute notice):

 

Winston & Strawn

200 Park Avenue

New York, New York 10166-4193

Attention: Joel Rubinstein

Jason Osborn

Fax: (212) 294-5336

Email: jrubinstein@winston.com josborn@winston.com

 

and

 

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention: William J. Benitez, P.C.

    Julian J. Seiguer, P.C.
Fax: (713) 836-3601
Email: william.benitez@kirkland.com             julian.seiguer@kirkland.com

 

 



16

 

 

Section 5.2 Assignment; No Third Party Beneficiaries.

 

(a) This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

(b) This Agreement and the rights, duties and obligations of the Holders of
Registrable Securities hereunder may be freely assigned or delegated by such
Holder of Registrable Securities in conjunction with and to the extent of any
transfer of Registrable Securities by any such Holder.

 

(c) This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders.

 

(d) This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
this Section 5.2, except that the Founder Holders, severally and not jointly,
shall be express third party beneficiaries of Section 2.2(b)(ii) and Section
2.3(b).

 

(e) No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 and (ii) the written agreement of the assignee, in the
form attached hereto as Exhibit A, to be bound by the terms and provisions of
this Agreement. Any transfer or assignment made other than as provided in this
Section 5.2 shall be null and void.

 

Section 5.3 Counterparts. This Agreement and agreements, certificates,
instruments and documents entered into in connection herewith may be executed
and delivered in one or more counterparts and by fax or email, each of which
shall be deemed an original and all of which shall be considered one and the
same agreement. No party hereto shall raise the use of a fax machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or email as a
defense to the formation or enforceability of a contract and each party hereto
forever waives any such defense.

 

Section 5.4 Governing Law. The law of the State of Delaware shall govern (a) all
claims or matters related to or arising from this Agreement (including any tort
or non-contractual claims) and (b) any questions concerning the construction,
interpretation, validity and enforceability of this Agreement, and the
performance of the obligations imposed by this Agreement, in each case without
giving effect to any choice-of-law or conflict-of-law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the law of any jurisdiction other than the State of Delaware.
Each party to this Agreement hereby IRREVOCABLY waives all rights to trial by
jury in any action, suit or Proceeding brought to resolve any dispute between or
among any of the parties (whether arising in contract, tort or otherwise)
arising out of, connected with, related or incidental to this Agreement, the
transactions contemplated hereby and/or the relationships established among the
parties hereunder. THE PARTIES HERETO FURTHER WARRANT AND REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. Each of the parties hereto submits to the exclusive jurisdiction of
first, the Chancery Court of the State of Delaware or if such court declines
jurisdiction, then to the Federal District Court for the District of Delaware,
in any action or proceeding arising out of or relating to this Agreement, agrees
that all claims in respect of the action or proceeding shall be heard and
determined in any such court and agrees not to bring any proceeding arising out
of or relating to this Agreement in any other courts. Nothing in this
Section 5.4, however, shall affect the right of any party hereunder to serve
legal process in any other manner permitted by law or at equity. Each party
hereto agrees that a final judgment in any proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.

 



17

 

 

Section 5.5 Specific Performance. Each party hereto recognizes and affirms that
in the event any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached, money damages
would be inadequate (and therefore the non-breaching party would have no
adequate remedy at law) and the non-breaching party would be irreparably
damaged. Accordingly, each party hereto agrees that each other party hereof
shall be entitled to specific performance, an injunction or other equitable
relief (without posting of bond or other security or needing to prove
irreparable harm) to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
proceeding, in addition to any other remedy to which such person may be
entitled.

 

Section 5.6 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held to be prohibited by
or invalid, illegal or unenforceable under applicable law in any respect by a
court of competent jurisdiction, such provision shall be ineffective only to the
extent of such prohibition or invalidity, illegality or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible.

 

Section 5.7 Interpretation. The headings and captions used in this Agreement
have been inserted for convenience of reference only and do not modify, define
or limit any of the terms or provisions hereof.

 

Section 5.8 Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, whether written
or oral, relating to such subject matter in any way.

 



18

 

 

Section 5.9 Amendments and Modifications. Upon the written consent of the
Company and the Holders of at least a majority in interest of the Registrable
Securities at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one Holder, solely in its capacity as a holder of
the shares of capital stock of the Company, in a manner that is materially
different from the other Holders (in such capacity) shall require the consent of
the Holder so affected. No course of dealing between any Holder or the Company
and any other party hereto or any failure or delay on the part of a Holder or
the Company in exercising any rights or remedies under this Agreement shall
operate as a waiver of any rights or remedies of any Holder or the Company. No
single or partial exercise of any rights or remedies under this Agreement by a
party shall operate as a waiver or preclude the exercise of any other rights or
remedies hereunder or thereunder by such party.

 

Section 5.10 Other Registration Rights. The Company represents and warrants that
no person, other than (a) a Holder of Registrable Securities and (b) the Founder
Holders, has any right to require the Company to register any securities of the
Company for sale or to include such securities of the Company in any
Registration filed by the Company for the sale of securities for its own account
or for the account of any other person. Further, the Company represents and
warrants that this Agreement supersedes any other registration rights agreement
or agreement with similar terms and conditions among the parties and in the
event of a conflict between any such agreement or agreements and this Agreement,
the terms of this Agreement shall prevail.

 

Section 5.11 Term. This Agreement shall terminate upon the date as of which no
Holders (or permitted assignees under Section 5.2) hold any Registrable
Securities. The provisions of Section 3.5 and Article IV shall survive any
termination.

 

Section 5.12 Limitation on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of BCP, enter into any agreement with any holder or prospective holder of any
securities of the Company giving such holder or prospective holder any
registration rights the terms of which (a) are equivalent to or more favorable
than the registration rights granted to the Holders hereunder, or (b) would
reduce the amount of Registrable Securities the holders can include in any
registration filed pursuant to Section 2.1, Section 2.2, Section 2.3 or Section
2.4 hereof, unless such rights are subordinate to those of the Holders.

 

Section 5.13 In-Kind Distributions. If any Holder seeks to effectuate an in-kind
distribution of all or part of its Registrable Securities to its direct or
indirect equityholders, the Company will, subject to applicable lockups, work
with such Holders and the Company’s transfer agent to facilitate such in-kind
distribution in the manner reasonably requested by such Holder.

 

Section 5.14 No Recourse. Notwithstanding any provision of this Agreement to the
contrary, in no event shall any party hereto or any of its respective affiliates
or its or their representatives (a) seek to enforce this Agreement or any
documents or instruments delivered in connection with this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages from, any current or future director, officer, employee,
general or limited partner, member or equityholder of Atlas Holdings, the
Company and each Holder and, in each case, any of their respective affiliates or
representatives in connection with this Agreement and (b) have any recourse
under this Agreement or any documents or instruments delivered in connection
with this Agreement against, any current or future director, officer, employee,
general or limited partner, member or equityholder of Atlas Holdings, the
Company and each Holder and, in each case, any of their respective affiliates or
representatives in connection with this Agreement, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law. It is expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any current or future officer, agent or employee
of Atlas Holdings, the Company or any Holder or any current or future member of
or any current or future director, officer, employee, partner, member or
equityholder of Atlas Holdings, the Company or any Holder or, in each case, of
any affiliate or assignee thereof, as such for any obligation of any party
hereto under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 

Section 5.15 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, upon the written request by the Company, each
Holder shall execute and deliver any additional documents and instruments and
perform any additional acts that may be reasonably necessary to effectuate and
perform the provisions of this Agreement and the transactions contemplated
hereby.

 

*   *   *   *   *

 

19

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed as of the date first written above.

 



  COMPANY:       ATLAS TECHNICAL CONSULTANTS, INC.       By: /s/ L. Joe Boyer  
Name: L. Joe Boyer   Title: Chief Executive Officer

 



Signature Page to Registration Rights Agreement

 





 

 

 



  HOLDERS:         ATLAS TECHNICAL CONSULTANTS HOLDINGS LP           By: Atlas
Technical Consultants Holdings GP LLC     Its: General Partner           By: /s/
L. Joe Boyer     Name: L. Joe Boyer     Title: Chief Executive Officer

 



Signature Page to Registration Rights Agreement



 

 

 

 

EXHIBIT A

 

JOINDER

 

Joinder

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement, dated as of __________________ (as the same may
hereafter be amended, the “Registration Rights Agreement”), among Atlas
Technical Consultants, Inc., a Delaware corporation (the “Company”), and the
other person named as parties therein.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Rights Agreement, and
the undersigned’s ________________ number of shares of _____________________
shall be included as Registrable Securities under the Registration Rights
Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, ____.

 



  Signature of Stockholder         Print Name of Stockholder         Address:
_______________________________     _______________________________



 

 



Agreed and Accepted as of:   _____________________.       ATLAS TECHNICAL
CONSULTANTS, INC.           By: _______________________________   Its:
_______________________________  





 



Exhibit A to Registration Rights Agreement

 





 

